[Cite as Parm v. Shivers, 2010-Ohio-6272.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

VALERIE PARM,                                   )
                                                )
        PLAINTIFF-APPELLANT.                    )
                                                )
VS.                                             )          CASE NO. 09 MA 218
                                                )
VINCENT SHIVERS,                                )               OPINION
                                                )
        DEFENDANT-APPELLEE.                     )

CHARACTER OF PROCEEDINGS:                       Civil Appeal from Youngstown Municipal
                                                Court of Mahoning County, Ohio
                                                Case No. 08CVF3069

JUDGMENT:                                       Affirmed

APPEARANCES:
For Plaintiff-Appellant                         Attorney Katherine E. Rudzik
                                                26 Market Street, Suite 904
                                                Youngstown, Ohio 44503

                                                Attorney Patricia Dougan
                                                First National Tower
                                                11 Central Plaza, 7th Floor
                                                Youngstown, Ohio 44503-1505

For Defendant-Appellee                          Attorney Alan J. Matavich
                                                205 Home Savings Bank Building
                                                32 State Street
                                                Struthers, Ohio 44471


JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                                Dated: December 13, 2010
[Cite as Parm v. Shivers, 2010-Ohio-6272.]
DONOFRIO, J.

        {¶1}    Plaintiff-appellant, Valerie Parm, appeals from a Youngstown Municipal
Court decision in favor of defendant-appellee, Vincent Shivers, on her wrongful
eviction claim and in favor of appellee on his breach of contract counterclaim.
        {¶2}    Appellant and appellee became acquainted through appellant’s
friendship with appellee’s late wife, Barb. After Barb passed away, appellant learned
that appellee had a vacant house. Around this time, appellant separated from her
husband.       She asked appellee if she could stay at his vacant house.        Appellee
agreed. Without signing a lease, appellant moved into the house in March 2007.
        {¶3}    Appellant was unemployed when she moved into appellee's vacant
house. Appellant paid no rent for the first six months, the time period starting in
March and ending in August 2007. After gaining full-time employment, appellant
began delivering monthly rent checks to appellee in the amount of $300. A missing
check from December 2007 notwithstanding, appellant made monthly payments of
$300 to appellee from September 2007 through May 2008. During this time, the
electric, gas, and water bills remained in appellee's name, and appellee paid those
bills. Appellant contributed money toward the utility bills on only two occasions.
        {¶4}    Wishing to have the utilities in appellant's name, appellee contacted the
utility companies and learned that only appellant could transfer the bills into her own
name. Appellee then informed appellant that either she transfer the utilities to her
name or they would be shut off. This occurred on Friday May 30. On the following
Monday, after appellant took no action to place the utility bills in her own name, the
electricity was shut off.
        {¶5}    With temperatures in the 90s and with no fans or air conditioning,
appellant stayed in the house for two more days before moving into a hotel for a
week and eventually into a one-bedroom apartment. During the time when the power
was shut off, appellant claimed to have lost approximately $500 worth of meat in her
refrigerator as well as hundreds of dollars worth of food that was open and had to be
thrown out during the moving process. Appellant sued appellee claiming damages
under a wrongful self-help eviction claim.
        {¶6}    Appellee brought a counterclaim alleging appellant breached their oral
                                                                                 -2-


lease by not paying rent for the first six months, by not paying $550 dollars in monthly
rent, and by not paying for utilities.
       {¶7}   A bench trial was held in the Youngstown Municipal Court.                On
November 30, 2009, the court entered judgment in favor of appellee both on
appellant's wrongful eviction claim and on his counterclaim for breach of contract.
The court awarded appellee $10,774.85 plus costs. Appellant filed a timely notice of
appeal on December 30, 2009.
       {¶8}   Appellant raises two assignments of error, the first of which states:
       {¶9}   “THE     JUDGMENT          WAS   AGAINST     THE     WEIGHT      OF     THE
EVIDENCE.”
       {¶10} Appellant argues that appellee provided the court with no credible
evidence to support his counterclaim. Appellant points out that appellee's testimony
is the only evidence supporting the claim that the agreed-upon rent was $550 per
month. Appellant argues that the letters written by appellee conflict with what he said
in court. Specifically, appellee's first letter states, “I got the 300 dollar check.” And
appellee's second letter states, “Your 300 dollars a month do not pay the bills you
generate.” Appellant argues that these writings amount to an admission that the
agreed upon rent was $300 per month.
       {¶11} Appellant next points to appellee's actions in support of her position.
Specifically, appellant refers to the fact that appellee repeatedly accepted her $300
payments. Appellant also brings up the fact that appellee never brought any legal
action to evict her for non-payment of rent. Appellant argues that had the agreed-
upon rent been $550, appellee would not have repeatedly accepted $300 payments
without requesting the full $550 or commencing eviction procedures during the 16
months appellant lived at appellee's property.
       {¶12} Regarding the utilities arrangement, appellant further argues against
appellee's credibility. She points out that she never had the utilities in her name.
And she points out that whenever she received utility bills, she delivered them to
appellee. Besides paying these bills himself, appellee never brought any legal action
to evict her for non-payment of utilities. Based on the fact that this situation persisted
                                                                                  -3-


for the length of appellant's tenancy, appellant calls into question the credibility of
appellee's testimony that the parties originally agreed that appellant would be
responsible for the utilities.
       {¶13} “Judgments supported by some competent, credible evidence going to
all the essential elements of the case will not be reversed by a reviewing court as
being against the manifest weight of the evidence.” C.E. Morris Co. v. Foley Constr.
Co. (1978), 54 Ohio St.2d 279, at the syllabus. See, also, Gerijo, Inc. v. Fairfield
(1994), 70 Ohio St.3d 223, 226.          The court “must indulge every reasonable
presumption in favor of the lower court's judgment and finding of facts.” Gerijo, 70
Ohio St.3d at 226, (citing Seasons Coal Co., Inc. v. Cleveland [1984], 10 Ohio St.3d
77). “In the event the evidence is susceptible to more than one interpretation, [the
court] must construe it consistently with the lower court's judgment.”           Id.    The
rationale of giving deference to the findings of the trial court is that the trial judge is
best able to view the witnesses and observe their demeanor, gestures and voice
inflections, and use these observations to weigh the credibility of the proffered
testimony. Seasons Coal Co., 10 Ohio St.3d at 80.
       {¶14} The trial court found that the terms of the oral lease were as follows:
(1) appellant would pay $550 per month; (2) appellant would pay utilities. The court
found that appellant failed to comply with these terms. Consequently, the court found
appellant owed appellee $6,400 in overdue rent (dating back to March 2007),
$907.25 for water, $1,122.93 for electric, and $2,344.67 for gas.
       {¶15} We must examine the evidence to determine whether it supports the
trial court’s findings.
       {¶16} Appellant testified that she entered into an oral lease with appellee to
rent his vacant house on Upland Avenue and took up residence there in March or
April 2007. (Tr. 6, 8, 14). According to appellant, she told appellee that she was
unemployed at the time and he agreed not to charge her rent until she gained
employment at which time she would pay him $300 per month.                    (Tr. 14-15).
Appellant claimed that appellee agreed to this generous arrangement because she
had been Barb’s friend and Barb would have wanted appellee to help her. (Tr. 17).
                                                                               -4-


Appellant testified that once she gained employment in September 2007, she began
paying appellee $300 per month, which continued through May 2008. (Tr. 17-18).
       {¶17} Appellant further testified that appellee told her to give him the utility
bills when they arrived. (Tr. 15). She stated that for the 18 months that she resided
at appellee’s property, appellee never asked her to put the utility bills in her name.
(Tr. 16). Only on two occasions did appellant contribute money toward the utilities.
(Tr. 16-17).
       {¶18} Appellant next testified regarding a letter she received from appellee.
Appellant received a letter from appellee in her mailbox on May 30, 2008. (Tr. 19; Pt.
Ex. 41). The letter stated that he had received the $300 check and a $150 gas
check, that the gas, electric, and water companies were waiting on appellant to call
and put the bills in her name, that appellee was taking his name off of the bills, that
appellant had until June 2 to switch the bills to her name, and that if she failed to do
so, the utilities would be shut off. (Tr. 19; Pt. Ex. 41). Appellant testified that she
never agreed to put the utilities in her name. (Tr. 20).
       {¶19} On June 2, appellant testified, the electricity was shut off. (Tr. 25). She
stated that the temperatures were in the 90’s then. (Tr. 25). Consequently, appellant
testified she was forced to move into a hotel. (Tr. 26-27). Furthermore, appellant
stated that she had to throw out over $500 worth of food. (Tr. 29-30).
       {¶20} On June 5, appellee delivered another letter to appellant stating in part,
“Your 300 dollars a month do not pay the bills you generate” and “No landlord pays
their renter[’]s bills.” (Pt. Ex. 43).
       {¶21} Appellant’s daughters testified too but their testimony was not relevant
to the terms of the oral lease.
       {¶22} Janet Rogers, appellee’s coworker, also testified. Rogers testified that
she and appellee were working together one day in April 2008 when appellee put his
phone on speaker so that she could listen to the conversation taking place between
him and the woman with whom he was speaking. (Tr. 80-81, 83). She stated that
appellee and the woman were discussing utility bills and other bills that were not
paid. (Tr. 81). She stated that the woman explained to appellee that she was going
                                                                                 -5-


to put the utility bills in her name but that she did not have the money at the time. (Tr.
82). She further heard the woman acknowledge that she would pay for the various
bills that appellee listed. (Tr. 82). Rogers admitted that she is not familiar with
appellant’s voice and could not identify it but the woman who she heard speaking
acknowledged “living there.” (Tr. 84-86).
       {¶23} Finally, appellee testified.     He stated that his late wife became
acquainted with appellant through church. (Tr. 90). Appellee stated that appellant
came to him, told him that she was having marital problems, and asked if she could
move into his rental house. (Tr. 94). Appellee stated that he told appellant she could
rent the house for the same terms he always rents the house: $550 a month rent plus
utilities. (Tr. 96). He testified that these were the terms with both his previous tenant
and his present tenant. (Tr. 96). Appellee testified that appellant agreed to these
terms. (Tr. 96). However, appellant failed to pay any rent for March, April, May,
June, July, or August 2007. (Tr. 97).
       {¶24} Appellee stated that he asked appellant for the overdue rent “plenty of
times” but appellant always stated that the money would be coming. (Tr. 97-98).
Appellee testified that he felt sorry for appellant and wanted to help her out. (Tr. 98).
Further, he believed appellant was going to pay him, so he did not ask her to leave.
(Tr. 98-99). And he never sought to evict her. (Tr. 130).
       {¶25} Appellee acknowledged paying the utility bills. (Tr. 100-101). But he
stated that he was “constantly” telling appellant that she had to put them in her name
and pay them. (Tr. 101). And he stated that appellant kept telling him that she would
get the money. (Tr. 101). Appellee further stated that when appellant would pay him
the $300 per month, she would tell him that the other $250 was coming. (Tr. 102).
       {¶26} As to the phone conversation that Rogers testified listening to, appellee
stated that appellant was the woman with whom he was speaking. (Tr. 104-106). He
testified that during this call, appellant apologized for not paying the utility bills and
claimed that she would switch the bills to her name. (Tr. 106). Appellee then gave
testimony and offered exhibits of all of the utility bills accumulated during appellant’s
tenancy. (Tr. 110-21).
                                                                                  -6-


       {¶27} Having reviewed the evidence regarding when the lease was to
commence, the question becomes one of credibility. On the one hand, appellant’s
testimony implies the first six months were gratuitous. Supporting this notion, there is
appellant's past assistance of appellee's wife as well as her troubled marriage and
unemployment.      There is also the fact that appellant paid no rent for the first six
months without being evicted. On the other hand, there is appellee's testimony which
the trial court found credible. Appellee testified that appellant was supposed to pay
rent starting from when she moved in. Appellee also testified that he asked for the
rent “plenty of times” in response to the nonpayment of rent in those first six months.
       {¶28} Despite the differing testimonies, the trial court decided appellee’s
testimony was more credible. In doing so, the trial court did not err because there
was competent and credible evidence, that being appellee's testimony, to support the
fact that the parties agreed that the rent would be due beginning the first month.
There is some evidence to the contrary. However, given the deference to the trier-of-
fact regarding credibility issues, we cannot find the trial court’s decision is against the
manifest weight of the evidence.
       {¶29} Regarding how much the agreed-upon monthly rent would be, again the
testimonies of appellant and appellee differ significantly. According to appellant, the
agreed-upon rent was $300 per month. According to appellee, the agreed-upon rent
was $550 per month.       According to the evidence, appellee repeatedly accepted
appellant's $300 payments from September 2007 through May 2008.                  Appellee
testified that appellant would give him the $300 and then promise to give the other
$250, which she would never pay. Despite this allegedly inadequate payment,
appellee never brought any legal action to evict appellee for non-payment of rent. In
addition, appellee's letters to appellant state in part that, “I got the 300 dollar check”
and “Your 300 dollars a month do not pay the bills you generate.” These writings
may seem to acknowledge that the agreed-upon rent was $300 per month.                    In
contrast, appellee testified that the agreed-upon rent was $550 per month.              And
appellee testified that $550 is the amount of monthly rent paid by the tenants who
occupied the house before and after appellant.
                                                                                 -7-


       {¶30} Despite appellant's testimony, the trial court made the factual
determination that the agreed-upon rent was $550 per month. This decision was
supported by appellee’s testimony. Given our position as a reviewing court that must
indulge every reasonable presumption in favor of the trial court's finding of facts, we
cannot find that the court’s finding that rent was $550 per month was against the
weight of the evidence.
       {¶31} Regarding who was to pay utilities, once again the testimonies of
appellant and appellee are at odds. According to appellant, the agreement was for
appellee to pay the utilities. According to appellee, the agreement was for appellant
to pay the utilities. On the one hand, the utilities were never in appellant's name. In
addition, whenever appellant received utility bills, she delivered them to appellee.
And besides paying those bills himself, appellee never brought any legal action to
evict appellant for non-payment of utilities. On the other hand, appellee testified that
appellant agreed to pay the utilities. And Rogers testified that in April 2008, she
witnessed a telephone conversation between appellee and a woman who
acknowledged that she would in fact pay the utility bills. Appellee's testimony was
that the woman Rogers overheard was appellant. Rogers’ testimony is corroborating
evidence to appellee’s testimony that appellant promised to pay for the utilities.
       {¶32} Despite the differing testimony, the trial court decided that the
agreement called for appellant to pay for utilities. Once again, because there was
competent, credible evidence that appellant agreed to pay for the utilities, the trial
court’s decision was not against the manifest weight of the evidence.
       {¶33} In sum, although there was conflicting testimony regarding the terms of
the oral lease, we must construe the evidence consistently with the trial court’s
judgment. Because there was competent, credible evidence supporting the court’s
judgment, we must conclude that it was supported by the manifest weight of the
evidence. Accordingly, appellant’s first assignment of error is without merit.
       {¶34} Appellant's second assignment of error states:
       {¶35} “THE COURT FAILED TO PROPERLY APPLY ORC 5321.15.”
       {¶36} R.C. 5321.15(A) reads in part:
                                                                               -8-


      {¶37} “No landlord of residential premises shall initiate any act, including
termination of utilities or services * * * against a tenant * * * for the purpose of
recovering possession of residential premises* * *.”
      {¶38} According to appellant, the rental agreement called for appellee to pay
the utilities. Under that alleged agreement, appellant contends that when appellee
caused her electricity to be shut off, he wrongfully evicted her. Appellant alleges
damages resulting from lost food and having to move into a hotel.
      {¶39} The trial court found the oral rental agreement called for appellant to
pay for her own utilities. We have already determined that finding was supported by
the evidence. Under that agreement, appellant caused her own power services to be
terminated when she did not put them in her name. Because the trial court found
that appellant was responsible for the utilities, appellee had no obligation to have his
name on the account in the first place.
      {¶40} Hence, appellant's second assignment of error is without merit.
      {¶41} For the reasons stated above, the trial court's decision is hereby
affirmed.


Vukovich, P.J., concurs.

DeGenaro, J., concurs.